Citation Nr: 1417381	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  09-06 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for brain damage, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO), which denied the Veteran's claim.

The Veteran was scheduled for a Travel Board Hearing in July 2012.  He failed to appear, and did not request that it be rescheduled.  As such, his hearing request is deemed withdrawn and the Board will proceed with adjudication of his claim.  

This appeal was processed using the VBMS/Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have brain damage, nor was any brain damage first manifest in service or within the first post-service year, and the claimed disability has not otherwise been shown to be etiologically related to service or in-service exposure to asbestos.  


CONCLUSION OF LAW

Brain damage was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in June 2006 and September 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claim.  These arguments have generally referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  The RO attempted to obtain outstanding VA treatment records dated between February 1986 and April 1988 from the Central Texas Health Care System.  Attempts to obtain these records have been documented, including both a phone call and letter to the Veteran informing him that these records were unavailable.  The Veteran did not submit any of these records.  The Board finds that efforts to receive these records have been exhausted and any further attempts to obtain them would be futile.

Records from the Social Security Administration (SSA) also have been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013). 

In this case, the Veteran was most recently provided a VA examination in December 2013.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Based on the foregoing, the examiner concluded that the Veteran's did not have a disability manifested by brain damage and exposure to asbestos does not cause brain damage.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the December 2013 VA examination and report and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its November 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Brain hemorrhage and brain thrombosis are deemed to be chronic diseases under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.  

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends that he has brain damage due to service or secondary to in-service exposure to asbestos.  Also, he claims he was told by treating professionals that he had hypoxic brain damage following his 1997 gunshot wound to the stomach, bowel, liver, and lungs.  

A review of the Veteran's service treatment records shows no complaints of any brain trauma or head injury.  Following service, there are no medical records (private or VA) showing treatment for brain trauma or injury.  A 2008 VA treatment note indicates the Veteran's reported history of hypoxic brain damage following treatment for a gunshot wound, but does not show a current disability.   

The Veteran underwent VA examinations in December 2012 and September 2013, and neither examination adequately examined and addressed the claimed brain damage.  In its November 2013 remand, the Board remanded the claim to afford the Veteran a new examination.  

The Veteran was afforded a VA examination in December 2013 regarding his claimed brain damage, during which the examiner indicated that the Veteran has never been diagnosed as having a central nervous system condition.  Currently, he complains of chronic short term memory problems since discharge from the military.  He has difficulty with remembering new names, numbers, and dates, but denies any problems with long term memory.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided the following rationale:

	Current clinical examination findings are most consistent with
      a diagnosis of mental health conditions, without objective evidence of
      residuals from potential physiological brain damage, status post treatment
      for gunshot wound.
      
      Therefore, it is not likely that this veteran currently suffers from a
physiological disability manifested by brain damage.  There is no evidence of a disability manifested by brain damage related to the Veteran's period of military service, to include exposure to asbestos. 

The medical literature reviewed does not support development of brain damage due to asbestos exposure.  Asbestos fibers are inhaled and sometimes ingested, and can result in pulmonary asbestosis or GI asbestosis. Veteran gives a history of exposure to asbestos fibers during military service in the Navy, and he is an ex-smoker, which increases the risk, but there is no evidence of pulmonary asbestosis or GI asbestosis at this time.
      
REF: Klaasen, Curtis D., Casarett & Doull's Toxicology, the Basic Science of Poisons, 6th ED., pgs 526 and 1127; Domino, Frank J., The 5-Minute Clinical Consult, 2012, pgs 112-113.

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for brain damage, to include as secondary to asbestos exposure.  A confirmed diagnosis of brain damage is not shown at any time during the appeal period. 

The evidence of record does not show, nor does the Veteran contend, that his claimed brain damage had its onset in the first post-service year.  As such, service connection for brain damage on a presumptive basis is not warranted.  

Thus, crucial inquiry here is whether the Veteran has established that he has brain damage due to his military service, to include exposure to asbestos.  The Board concludes he has not.  Even assuming that he was exposed to asbestos during service, the Veteran has not been shown to have a current diagnosis of brain damage, nor is a diagnosis of brain damage shown during the pendency of this claim.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board acknowledges that the Veteran is competent to testify as to symptoms he has experienced during and since service-such as headaches, dizziness, irritability, and shaky hands.  However, to the degree that such symptomatology satisfies the criteria for a diagnosis of brain damage, the Board places far greater weight on the opinion of the December 2013 VA examiner.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of brain damage.  See 38 C.F.R. § 3.159 (a)(1) (2013) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). 

The Veteran is competent to report what he has experienced, but he is not competent to diagnose brain damage or ascertain the etiology of his symptoms, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, it must be noted that the Veteran's own assertions relating his symptomatology to service, including noise exposure and exposure to asbestos/pollutants, are particularly problematic here, especially given his own admission that he believes his claimed brain damage is due to a post-service gunshot wound in 1997-about 25 years after service.  As shown by his May 2006 claim, the Veteran indicated that the onset of his brain damage was in September 2006 (dated after his claim), and in comments indicated that it occurred after his 1997 gunshot wound.  In this circumstance, the Board gives more credence and weight to the December 2013 VA examiner's opinion as it was rendered after an extensive evaluation of the Veteran and review of the Veteran's medical history.  It also included citations to medical literature noting that there is no correlation between asbestos exposure and brain damage.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of brain damage as a consequence of an event, injury, or disease in service.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for brain damage must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for brain damage is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


